Dissenting Opinion by
Me. Justice Mandeeino :
I dissent for the reasons stated in the dissenting opinion of Mr. Justice Eagen (joined by Mr. Chief Justice Jones) in Commonwealth v. McCloskey, 443 Pa. 117, 277 A. 2d 764 (1971). A person called before an *381investigating grand jury is constitutionally entitled to the assistance of counsel at all times. Particularly is this true in this case where the court informed the witness that “. . . You have been subpoenaed because the investigation has focused on your activities and you are suspected of having violated certain laws of the Commonwealth of Pennsylvania. . . .”
I cannot accept the view that a person arrested for the commission of a crime has more constitutional rights than a citizen who has not yet been arrested. See Escobedo v. Illinois, 378 U.S. 478, 12 L. Ed. 2d 977, 84 S. Ct. 1758 (1964) and Miranda v. Arizona, 384 U.S. 436, 16 L. Ed. 2d 694, 86 S. Ct. 1602 (1966).
If a witness is given the benefit of the constitutional protections to which he is entitled, there is no need to consider other questions raised concerning the grand jury investigation at this time. I would deny the petition which seeks to stop the grand jury investigation, but prohibit the questioning of any witness unless he is permitted the advice of counsel at all times.